DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 4/21/22. Claims 1-12 and 15-20 are pending in this application.  Claims 1-4, 9-12, 15 and 17-18 were amended and claims 13-14 were cancelled in the amendment received 4/21/22. 

Response to Arguments
Applicant's arguments with respect to claims 1-12 and 15-20 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Specification
The objection to the specification has been withdrawn in light of the amendment received 4/21/22. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on claim 3. This is not consistent with the requirement that a claim in dependent form shall contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Huai et al. (previously cited) hereinafter referred to as Huai.  
Per Claim 1 Huai discloses (e.g. figure 8) a memory device, comprising
a first electrode (102); 
a second electrode (114); and 
a magnetic tunnel junction (MTJ) between the first electrode and the second electrode, the MTJ comprising: 
a fixed magnet (111); 
a free magnet structure (810) comprising; 
a first free magnet (811); and 
a second free magnet (812/813) adjacent the first free magnet, wherein at least a portion of the first free magnet (811) is in direct contact with the second free magnet (812/813) and at least a portion of the first free magnet (811) proximal to the second free magnet comprises at least one of tungsten, hafnium tantalum or molybdenum CoFeTa, see [0067]); and 
a tunnel barrier (130) between the fixed magnet and the free magnet structure (see fig 4).
Per Claim 3 Huai discloses (see figure 8) a memory device, comprising
a first electrode (102); 
a second electrode (114); and 
a magnetic tunnel junction (MTJ) between the first electrode and the second electrode, the MTJ comprising: 
a fixed magnet (111); 
a free magnet structure (810) comprising; 
a first free magnet (811); and 
a second free magnet (812) adjacent the first free magnet, wherein at least a portion of the first free magnet (811) proximal to an interface with the second free magnet comprises a transition metal (CoFeTa, see [0067]); and 
a coupling layer (813) between the first free magnet (811) and the second free magnet (812) wherein the coupling layer is discontinuous (disclosed in [0069] as spatial discontinuities such as pin holes).
a tunnel barrier (130) between the fixed magnet and the free magnet structure (see fig 4).
Per Claim 2 Huai discloses the device of claim 3 including where the transition metal comprises at least one of tungsten, hafnium, tantalum or molybdenum. [0067]
Per Claim 4 Huai discloses the device of claim 3 including where a portion of the second free magnet (812) within at least one discontinuity of the coupling layer (813) is in direct contact with the first free magnet (811). ([0069] discloses that the coupling layer (813) can have discontinuities and has a thickness ranged from zero to tens of angstroms. Where the thickness is zero, clearly the first and second layers are in direct contact.
Per Claim 8 Huai discloses the device of claim 1 including where the first free magnet (811) comprises cobalt, iron and boron and the second free magnet (812) comprises cobalt, iron and boron. [0067]  
Per Claim 18 Huai discloses a memory device, comprising a transistor above a substrate (see figure 1C), the transistor comprising: a drain contact coupled to a drain (drain region); a source contact coupled to a source (source region); a gate contact (gate electrode) coupled to a gate (as shown in figure 1C; The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween)); the memory device of claim 1.
Per Claim 20 Huai discloses the device of claim 18 including where the fixed magnet is above the drain contact, the tunnel barrier is above the fixed magnet and the free magnet structure is above the tunnel barrier (as shown in figure 8).

Claims 1-2, 5, 7-8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Oguz et al. (previously cited) hereinafter referred to as Oguz.  
Per Claims 1 Oguz discloses (fig 5) a memory device, comprising
a first electrode (107); 
a second electrode (180); and 
a magnetic tunnel junction (MTJ) between the first electrode and the second electrode, the MTJ comprising: 
a fixed magnet (120); 
a free magnet structure (555) comprising; 
a first free magnet (140/150); and 
a second free magnet (160) adjacent the first free magnet, wherein at least a portion of the first free magnet (140/150) is in direct contact with the second free magnet (160) and at least a portion of the first free magnet (140/150) proximal to the second free magnet (160) comprises at least one of tungsten, hafnium tantalum or molybdenum, (see [0043]); and 
a tunnel barrier (130) between the fixed magnet and the free magnet structure (see fig 5).
Per Claim 5 Oguz discloses the device of claim 1 including where the first free magnet has a first perpendicular magnetic anisotropy and the second free magnet has a second perpendicular magnetic anisotropy. (see fig 5) 
Per Claim 7 Oguz discloses the device of claim 1 including where the first free magnet has a thickness that is greater than a thickness of the second free magnet and wherein the free magnet structure has a combined total thickness that is less than 3nm. [0044]
Per Claim 8 Oguz discloses the device of claim 1 including where the first free magnet (140/150) comprises cobalt, iron and boron and the second free magnet (160) comprises cobalt, iron and boron [0044]

Allowable Subject Matter
Claims 6, 9-12, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894